UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7165


ERIC LEHMON HILTON,

                  Petitioner – Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:08-cv-00461-MSD-TEM)


Submitted:    January 14, 2010               Decided:    January 26, 2010


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Lehmon Hilton, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eric   Lehmon     Hilton        seeks      to     appeal      the   district

court’s     order   denying    relief       on   his     28    U.S.C.      § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                            See 28 U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a    substantial        showing          of    the    denial      of    a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)        (2006).          A

prisoner      satisfies       this        standard       by        demonstrating         that

reasonable     jurists     would      find       that    any       assessment       of      the

constitutional      claims    by     the    district         court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude that Hilton

has   not    made   the   requisite        showing.            Accordingly,       we     deny

Hilton’s motion for appointment of counsel, deny a certificate

of appealability, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED



                                            2